Citation Nr: 1744639	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1985 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2016, the Veteran had a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that he is entitled to service connection for degenerative arthritis of the left shoulder as the claimed disability is the result of multiple incidents that occurred during service.  More specifically, the Veteran asserts that a fellow service member fell knee first into his left shoulder during training in service.  The Veteran also asserts that pain occurred following landing in airborne training exercises for "Active Jumpman Status."  In regard to the cervical spine disability, the Veteran states that the cervical spine disability is the result of strain placed on his spine by the left shoulder disability.

An August 2011 rating decision denied service connection for degenerative arthritis of the left shoulder and degenerative disc disease of the cervical spine.  The Veteran filed a notice of disagreement in October 2011 and in August 2012 a statement of the case was issued.  Since the issuance of the statement of the case, the Veteran has submitted multiple medical records, personal statements, and medical research.  A new supplemental statement of the case was not issued upon the receipt of that evidence, but during the September 2016 hearing the Veteran indicated his intention to waive Agency of Original Jurisdiction consideration of the newly submitted evidence.

In a June 2011 VA examination, the Veteran was noted to have arthritis of the left shoulder.  The examiner opined that it was less likely as not that the left shoulder disability was the same as, caused by, or a result of the shoulder injury shown during active service.  The rationale provided was the duration of time between service and the Veteran's diagnosis in 2000.  The examiner also noted that episodes of muscle strain resolve with time and treatment.  

The June 2011 examiner also opined that it was less likely than not that the Veteran's cervical spine disability was caused or aggravated by the left shoulder disability or was the result of service.  The rationale provided was the lack of scientific medical literature to support shoulder conditions causing or aggravating cervical spine degenerative joint disease, silence of the service medical records for complaints, and the duration of time before MRI changes of the cervical spine were seen in 2000.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the June 2011 VA examinations are insufficient because they did not appropriately address the Veterans reports of continuity of symptomatology, in-service incident reports, and relied solely on the duration of time between separation from service and diagnosis as the basis of a negative opinion.  As a result, a new examination is needed to fully address the Veteran's contentions.  The Board also notes that since the June 2011 examinations, the Veteran has submitted multiple medical records and medical literature in support of the claims.  At the time of the June 2011 examinations, that information was not available and should be reviewed by a medical professional at the next examination. 

Clinical documentation dated after November 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for a left shoulder and cervical spine disabilities since November 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record, of treatment of the Veteran, including records dated from November 2011 to present.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left shoulder disability with a medical doctor who has not previously examined him.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left shoulder disability is related to active service, to include to a documented shoulder injuries in December 1986 and April 1987 during service.  The examiner should specifically provide an opinion as to whether the degenerative changes seen approximately 12 years after separation from service are at least as likely as not the result of the service injuries.  If the examiner determines that the Veteran's left shoulder disability is not the result of active service, and another etiology can be determined, the examiner should provide an opinion as to what caused the left shoulder disability, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  The examiner should specifically discuss the medical research submitted by the Veteran in September 2016.

4.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to determine the nature and etiology of any cervical spine disability.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to whether it is as likely as not (50 percent or greater probability) that any cervical spine disability had its onset during active service; otherwise originated during active service; or is related to or increased in severity beyond its natural progression due to a left shoulder disability.  If the examiner determines that the cervical spine disability is not the result of active service, and another etiology can be determined, the examiner should provide an opinion as to what caused the cervical spine disability, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  The examiner should specifically discuss the medical research submitted by the Veteran in September 2016.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

